Appeal by defendant, as stated in his notice of appeal, from “a resentence 966 and from an Order remanding said defendant to Green Haven Correctional Facility”, rendered May 8, 1974 by the County Court, Westchester County. Appeal dismissed. The appeal is actually from a decision directing that defendant be remanded to serve the balance of a sentence imposed on July 9, 1964. No order was entered upon the decision, and a decision is not appealable. Moreover, even if an order had been entered, it would not be appealable. Martuseello, Acting P. J., Latham, Cohalan and Brennan, JJ., concur.